             Case 19-01230-SMG   Doc 36       Filed 12/17/19   Page 1 of 18




                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
                           BROWARD DIVISION

In re:

SEVEN STARS ON THE HUDSON
CORPORATION, d/b/a ROCKIN’ JUMP                       Case No19-17544 - SMG
                                                      Chapter 11
          Debtor,
____________________________________/

SEVEN STARS ON THE HUDSON                             Adversary Proceeding
CORPORATION, d/b/a ROCKIN’ JUMP,                      No. 19-01230

             Plaintiff
v.                                                   EMERGENCY HEARING
                                                     REQUESTED

MDG POWERLINE HOLDINGS, LLC
AND XBK MANAGEMENT LLC,
d/b/a XTREME ACTION PARK,


              Defendants.

___________________________________

              EMERGENCY MOTION FOR TEMPORARY
         RESTRAINING ORDER AND PRELIMINARY INJUNCTION

         The Debtor and Debtor-in-Possession Seven Stars on the Hudson

Corporation, d/b/a Rockin’ Jump (“Debtor”) in the above-captioned Chapter 11 case,

requests that this Court enter an order granting this Emergency Motion for a

Temporary Restraining Order and Preliminary Injunction (the “Emergency

Motion”) against XBK Management LLC d/b/a Xtreme Action Park (“Xtreme”)
                                          1
            Case 19-01230-SMG       Doc 36       Filed 12/17/19   Page 2 of 18




pursuant to section 105(a) of the Bankruptcy Code . The Debtor requests that a

hearing be set no later than Friday, December 20, 2019. In support of its Emergency

Motion, the Debtor respectfully states as follows:

      1)     Debtor’s trampoline park is located within a larger facility run by

Xtreme. Xtreme has and continues to harm the Debtor by effectively shutting down

access to Debtor’s Park whenever Xtreme is conducting a private event. Xtreme

provides no notice to the Debtor in advance of these private events detailing time of

the event and whether it is a total lockout or a semi lockout. This creates uncertainty

as to whether Debtor’s guests are allowed to enter the facility and enjoy the

trampoline park and all common areas. The Debtor needs to be able to alert its

customers and potential customers that, notwithstanding Xtreme’s closing, the

Debtor’s park will continue to operate. In a Chapter 11 reorganization, impairing a

Debtor’s right to conduct its business by shutting off access is a type of irreparable

harm that will adversely affect the Debtor’s ability to successfully reorganize and

for which no adequate remedy at law exists.

      2)     Because this is one of the Debtor’s busiest periods (due to the holidays

with children on break), Debtor will suffer greatly by these unwarranted surprise

closings by Xtreme. However, if a temporary restraining order is entered and later

followed by a preliminary injunction, there will be no harm to Xtreme’s business as

all that is required of it is to provide notice to Debtor in advance of any such private


                                             2
            Case 19-01230-SMG      Doc 36       Filed 12/17/19   Page 3 of 18




or semi-private events and to not impede access to Debtor’s separate business by any

miscommunication. To the extent that Xtreme intends or has scheduled any such

event, the Debtor should be compensated at the rate agreed in the lease agreement

meaning that Xtreme needs to compensate Debtor for 100% of its facility if it wants

to reserve the exclusive right to Debtor’s business. This is independent of whether

Xtreme’s guests actually use the Debtor’s business or whether Xtreme simply needs

to rent the Debtor’s business in order to ensure exclusive access for its guests to the

entire Xtreme Action Park facility.

      3)     The Debtor respectfully requests that the Court enter two orders: 1) on

an emergency basis – a temporary restraining order (the “Emergency Temporary

Restraining Order”) —which would immediately stay any further action that would

have the effect of stopping customers from going to the Debtor’s park, and 2) after

an expedited notice and hearing, an order (the “Preliminary Injunction Order”)

continuing the relief granted in the Emergency Order pending the completion of a

final plan of reorganization

      4)     Forms of both proposed orders are attached as Exhibits 1 and 2 to the

Declaration of Kathleen A. Daly, dated December 17, 2019. The proposed orders

would direct Xtreme to immediately notify the Debtor of all planned lock-out or

semi-private events so that the Debtor can adequately prepare in advance by

notifying its customer base. The proposed orders would also prohibit Xtreme from


                                            3
              Case 19-01230-SMG    Doc 36        Filed 12/17/19    Page 4 of 18




falsely claiming that the Debtor’s Park is closed to the public during an Xtreme lock-

out or semi-private event unless the Debtor is paid based upon the anticipated guests

for such event.

                                  BACKGROUND

       5)     The Debtor is the franchisee-owner and operator of a trampoline park

known as Rockin’ Jump and located at 5300 Powerline Road, Ft. Lauderdale,

Florida. The Debtor’s business is approximately 22,000 sq. feet and is situated in a

mixed use facility of sports and entertainment attractions approximating 200,000 sq.

feet. This larger facility is primarily comprised of attractions offered by Xtreme, a

gym and a basketball/volleyball facility.1

       6)     The Debtor’s Park is located at the back of the Xtreme Action Park

facility.

       7)     The Debtor leases its space from a Landlord, MDG Powerline Holdings

LLC (“Landlord”) which is affiliated with Xtreme.                 They share one or more

principals.




1
       Besides the Debtor’s business, the Xtreme’s facility also includes a gym and
basketball/volleyball courts that follow their own hours of operation and can
arrange independent access to their respective facilities without being dependent
on Xtreme. Xtreme does not list the sports complex (gym and basketball area) as
part of its website and facility map.
                                             4
            Case 19-01230-SMG      Doc 36       Filed 12/17/19   Page 5 of 18




      8)     On June 5, 2019, the Debtor filed for relief under Chapter 11 of Title

11 of the United States Code in the United States Bankruptcy Court for the Southern

District of Florida.

      9)     On July 17, 2019, the Debtor commenced an adversary proceeding

against its Landlord and Xtreme.

      10)    On December 5, 2019, the Debtor filed its first amended complaint,

against the Landlord and Xtreme.

      11)    The facts giving rise to this Emergency Motion occurred on December

6, 2019 when the Debtor’s principals drove into the parking lot of the Xtreme Action

Park facility and saw that Xtreme had shut down its facility for lock-out event. This

private event cut-off the Debtor and more importantly, the Debtor’s customers’

access to the Debtor’s trampoline park.

      12)    A lock-out event is an event whereby a business purchases the right to

use the amenities of the facility (in this case Xtreme Action Park) exclusively for its

own employees or guests. See Berding Decl. ¶ 7.2

      13)    Upon information and belief, Xtreme contracted with an outside party

to close the facility on to the public on December 6, 2019 for the exclusive use by

the outside party for which only Xtreme benefited. Id.



2
      References to Berding Decl. are to the paragraphs contained in the
Declaration of Jens Berding, dated December 16, 2019 (“Berding Decl.”).
                                            5
             Case 19-01230-SMG      Doc 36       Filed 12/17/19   Page 6 of 18




       14)    As Mr. Berding states, a greeter, employed by Xtreme, stationed

outside the facility was telling anyone who approached the front entrance that the

entire facility was closed. This was wrong. Debtor’s Park was open for business.

When Mr. Berding approached this greeter, he was also advised that the Park was

closed. Id. ¶ 8.

       15)    When Mr. Berding walked to the front entrance of Xtreme, there was a

sign which stated the following:

        THIS PARK CLOSED UNTIL 3:00 P.M. TODAY FOR A PRIVATE
                              EVENT

Berding Decl. ¶ 11, Exh. 3.

       16)    Only if someone actually approached the sign, would he/she have been

able to see an additional statement, printed in small (not bolded) block letters

underneath the Park Closure sign, stating “Trampoline Park Open All Day”. Id.

       17)    However, this sign was of little or no value, because as noted above,

Xtreme stationed a greeter in front of the facility and in front of this sign advising of

a park-wide shut down. Berding Decl. ¶ 12. After Mr. Berding was finally permitted

to enter, one of his staff members tried to gain access. She was also told that the

facility was closed, and she was initially denied access. Id., ¶ 13.

       18)    Xtreme’s social media account (Instagram) also announced the closing

of the facility for a “Private Event”. See Berding Decl. ¶ 14, Exh. 4. As Mr. Berding



                                             6
            Case 19-01230-SMG     Doc 36       Filed 12/17/19   Page 7 of 18




observed, Xtreme was turning away customers, even those who inquired about the

trampoline park. Berding Decl. ¶ 17.

      19)   It was only when Mr. Berding continued to insist on his right of access

as well as the right of access for both his customers and employees, and only after

he sent one of his employees to the parking lot to greet customers alongside the

Xtreme greeter, did Xtreme relent and agree to have its greeter announce that the

trampoline park was open during this “Private Event” and to permit trampoline

customers to enter through a side entrance not normally open to the public. Id., ¶

15.

      20)   Even with this limited “accommodation”, the Debtor was left short-

handed for a portion of the day because, for a period of time, it had to station an

employee-greeter in the parking lot of the facility to ensure that misleading

information was not communicated to customers. Id., ¶ 16.

      21)   Moreover, because many of the Debtor’s repeat customers know that

the Debtor’s park is located within the Xtreme Action Park facility, those persons

would likely have assumed that the entire park was closed had they checked

Instagram or Xtreme’s website for hours of operation because there was no

indication that Xtreme Action Park’s closing did not prominently exclude the

trampoline park or indicate that the Trampoline Park was open.




                                           7
            Case 19-01230-SMG      Doc 36       Filed 12/17/19   Page 8 of 18




      22)    This is not just speculation. As stated in his Declaration, Mr. Berding

has learned that several customers that tried to enter the Debtor’s business that day

were turned away by an Xtreme employee who advised falsely that the trampoline

park was closed. Berding Decl. ¶ 17.

      23)    The Debtor lost customers as a result of Xtreme’s actions that day. Id.

      24)    The holiday season is about to begin. It is anticipated that Xtreme will

be conducting more lock-out events. Without notice in advance so that Debtor can

properly prepare, the Debtor’s business will be negatively impacted by the loss of

customers. Id. ¶ 18.

      25)    The Debtor notified Xtreme’s counsel concerning the events of

December 6, 2019 and proposed a remedy. A copy of the email sent is attached to

the Declaration of Kathleen A. Daly (“Daly Decl.”) as Exhibit 7.

      26)    To date, Xtreme has failed to respond to Debtor’s concerns or to agree

to any type of remedy.3




3
      Xtreme has reluctantly agreed to one such joint event scheduled for January
11, 2020 and has paid the Debtor for the anticipated use of Debtor’s park. See
Berding Decl. Exh. 5.
                                            8
            Case 19-01230-SMG      Doc 36       Filed 12/17/19   Page 9 of 18




                                   ARGUMENT

A.    THE DEBTOR IS ENTITLED TO A TEMPORARY RESTRAINING
      ORDER, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

      27)    Federal Rule of Civil Procedure 65 sets forth the requirements

governing the issuance of temporary restraining orders and injunctions. Bankruptcy

Rule 7065 applies the requirements governing the issuance of injunctions as directed

by Rule 65. The only difference is that the Debtor is not required to post security

under Rule 7065 which is required under Fed. R. Civ. P. 65.

      28)    To prevail on an application for a preliminary injunction and temporary

restraining order, a movant generally must show that: (1) there is a substantial

likelihood that the movant will prevail on the merits; (2) the movant will suffer

irreparable harm unless the injunction is granted; (3) the threatened injury to the

movant outweighs whatever damage proposed injunction may cause the opposing

party; (4) the injunction, if granted, would not be adverse to public interest and (5)

there is no adequate remedy at law. Kapila v. Richard I. Clark as Trustee for

Matthew Wortley Trust d/b/a X C. Finance (In re Trafford Distributing Center, Inc.),

414 B.R. 849, 856 (Bankr. S.D. Fla. Aug. 31, 2009) (internal citations omitted).

      29)    Under section 105 of the Code, this Court has authority to enter “any

order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.” 11 U.S.C. § 105(a). A temporary restraining order can be

issued under the authority of this section. See Phillips v. McLane Co., Inc., (In re
                                            9
              Case 19-01230-SMG          Doc 36        Filed 12/17/19   Page 10 of 18




Fas Convenience Stores, Inc.), 296 B.R. 414 (Bankr. E.D. Va. 2002)(noting that

court has the authority to enter the temporary restraining order under this provision

provided that there is a showing that: 1) the balance of the harms weighs in favor of

plaintiff, 2) plaintiff is likely to succeed on the merits, and 3) public policy favors

granting the relief.)) The court in Phillips further stated that the first factor is the

most important in terms of determining the appropriateness of issuing a temporary

restraining order. Id. (citing Manning v. Hunt, 119 F.3d 254, 263 (4th Cir. 1997)).

       30)     In reaching its determination, the Court may consider “affidavits and

hearsay materials which would not be admissible evidence for a permanent

injunction.” Levi Strauss & Co. v. Sunrise Int'l Trading Inc., 51 F.3d 982, 985 (11th

Cir. 1995).

B.     THE DEBTOR IS LIKELY TO SUCCEED ON THE MERITS

       31)     As noted by the United States Supreme Court, “[t]he fundamental

purpose of reorganization is to prevent a debtor from going into liquidation, with an

attendant loss of jobs and possible misuse of economic resources. . . .” NLRB v.

Bildisco & Bildisco, 465 U.S. 513, 528 (1984), superseded on other grounds by 11

U.S.C. § 1113.4



4
       See also Z. Liscow, Counter-Cyclical Bankruptcy Law: An Efficiency Argument for
Employment-Preserving Bankruptcy Rules, 116 Columbia L. Rev. 1461, 1465, n. 11 (2016)
(noting that, according to the legislative history of the current version of Chapter 11, its purpose
was to “restructure business's finances so that it may continue to operate, provide its employees
with jobs, pay its creditors, and produce a return for its stockholders. It is more economically
                                                  10
             Case 19-01230-SMG          Doc 36        Filed 12/17/19   Page 11 of 18




       32)     The surprise lock-out event on December 6, 2019 had the effect of

imposing direct harm to the Debtor’s business operations by preventing customers

from accessing the Debtor’s park. The Debtor was forced to scramble at the last

moment by having one of its staff stationed at the outside entrance to the Park in

order to advise any entering customers that the Debtor was open for business.

Berding Decl. ¶ 16.

       33)     The acts as detailed in Mr. Berding’s Declaration demonstrate an

egregious interference with the Debtor’s reorganization process. As held by the

Court in St. Petersburg Harbourview Hotel Corp. v. First Union National Bank of

Florida (In re St. Petersburg Harbourview Hotel Corp.), 168 B.R. 770, 773 (Bankr.

M.D. Fla. 1994), “the likelihood of success in the context of a Chapter 11

reorganization case is the Debtor's ability to obtain confirmation of its plan of

reorganization”. Any attempts to interfere with that process will likely be looked

upon as wrongful conduct. See id.

       34)     Moreover, Xtreme is already aware that its conduct is wrongful because

it has agreed to pay the Debtor for use of its park in another event scheduled for

January. Berding Decl. ¶ 19, Exh. 5. There is no plausible reason as to why it should




efficient to reorganize than to liquidate, because it preserves jobs and assets”)(quoting H.R. Rep.
No. 95-595, at 220 (1977)).
                                                 11
              Case 19-01230-SMG         Doc 36        Filed 12/17/19   Page 12 of 18




(without notice) be able to close off access to Debtor’s park merely because it is

having a private event.

       35)     Thus the Debtor will be able to establish that it is likely to succeed on

the merits at any scheduled evidentiary hearing as to its claim of wrongful

interference.5 See Levi Strauss, 51 F.3d at 985 (in determining that an injunction is

necessary, “the Court does not have to find that "evidence positively guarantees a

final verdict in plaintiff's favor.”)

C.     THE DEBTOR WILL CONTINUE TO SUFFER IRREPARABLE HARM

       36)     As alleged in the First Amended Complaint, Xtreme is an agent of the

Landlord. See Daly Decl. Exh. 6, ¶¶ 24-40.

        37) Section 20.21 of the Lease, captioned Quiet Enjoyment, provides in

pertinent part as follows:

               Landlord represents and warrants that it has full right and
               authority to enter into this Lease. Landlord covenants that so
               long as Tenant pays the Rent and performs its other covenants
               and agreements herein set forth, Tenant shall peaceably and
               quietly have, hold and enjoy the Premises for the Term without
               hindrance or molestation from anyone claiming through
               Landlord, subject to the terms and provisions of this Lease.

Id., ¶ 103.




5
       In its First Amended Complaint, the Debtor asserted claims of interference by Xtreme,
including other lock-out events. Daly Decl. ¶¶ 81-86.
                                                 12
             Case 19-01230-SMG       Doc 36        Filed 12/17/19   Page 13 of 18




       38)    Xtreme’s actions in shutting down its facility on December 6, 2019

where Debtor’s facility is housed without any notice is an interference with Debtor’s

rights under the Lease Agreement. As an agent of the Landlord, Xtreme is bound

not to interfere with the rights of the Debtor to conduct its business.

       39)    Even if Xtreme were not deemed an agent, it is nevertheless obligated

not to interfere in the Debtor’s business operations, because any such interference

will negatively impact the reorganization process. In re Calpine Corp., 354 B.R.

45, 48 (Bankr. S.D.N.Y. 2006)(“[w]here there is a showing that the action sought to

be enjoined would burden, delay or otherwise impede the reorganization

proceedings or if the stay is necessary to preserve or protect the debtor’s estate or

reorganization prospects, the Bankruptcy Court may issue injunctive relief.”).

       40)    Unless Xtreme is enjoined from its actions of shutting down the entire

park without sufficient advance notice to the Debtor and its communication of

misleading information to the Debtor’s customers every time it holds a private or

semi-private event, the Debtor’s reorganization process will be significantly

impaired.6




6
       The Debtor is not seeking to prevent Xtreme from holding lock-out events. However, the
Debtor is entitled to advance notice so that it may appropriately plan and prepare (i.e.
communicate with its customer base that the trampoline park will remain open during any such
lock-out or semi-private event).
                                              13
            Case 19-01230-SMG      Doc 36        Filed 12/17/19   Page 14 of 18




D.    A BALANCING OF THE EQUITIES FAVORS THE DEBTOR

      41)    The purpose of the requested temporary restraining order and the

preliminary injunction is to preserve the status quo. Debtor is in the process of a

reorganization and is already or about to embark on the busy holiday season.

Suddenly shutting down the park without notice as Xtreme did on December 6, 2019

runs counter to the reorganization effort. If fact, it seriously impairs that effort and

by extension its ability to get back on its feet, confirm a plan and pay its creditors.

      42)    Maintaining the status quo will not harm Xtreme in the slightest. It can

continue to hold its lock-out events so long as it makes it clear on its website and at

its facility that the lock-out will not interfere with the Debtor’s business operations.

By providing sufficient notice, the Debtor can also properly prepare. If Xtreme

wants to include the Debtor in its lock-out event, it can confer with the Debtor with

respect to pricing. See Berding Decl. ¶ 19, Exh. 5.

      43)    Moreover, a temporary restraining order is needed in order to prevent

immediate and irreparable injury when the next lock-out or private event is

scheduled by Xtreme. As noted by Mr. Berding, because it is the holiday season,

more events are likely to be held. If the requested relief is not provided, the Debtor’s

reorganization effort will be seriously and irreparably undermined.




                                            14
            Case 19-01230-SMG       Doc 36        Filed 12/17/19   Page 15 of 18




      44)      The requested relief as set forth in both the Emergency Order as well

as the Preliminary Injunction Order is also well within this Court’s authority under

section 105(a) of the Bankruptcy Code.

      45)      The request for a temporary restraining order is only necessary pending

a hearing on the Emergency Motion for a preliminary injunction. As noted above,

nothing in either order will impair Xtreme’s ability to carry out any planned events.

However, it will ensure that the Debtor’s rights will not be impaired and will permit

it to carry on as a going concern until such time as a plan is confirmed and creditors

can be paid.

E.    PUBLIC INTEREST FAVORS THE GRANTING OF INJUNCTIVE RELIEF

      46)      Granting the requested provisional relief will promote the public policy

that underpins every chapter 11 reorganization. See Sharp v. SKMP Corp., Inc. (In

re SK Foods, L.P.), 2011 WL 10723414 (Bankr. E.D. Cal. Oct. 11, 2011)(“the public

has an interest in the successful and just resolution of the affairs of a bankrupt

debtor). In fact as noted by the court in SK Foods, L.P., “‘[i]n deciding whether to

grant preliminary injunctive relief, Court must “pay particular regard for the public

consequences....’”. Id. (quoting Winter v. Natural Res. Def. Council, Inc., 129 S.Ct.

365, 376-77 (2008)).

      47)      Granting a limited injunction whose only effect will be to prohibit

wrongful interference with the Debtor’s business will ensure that the Debtor


                                             15
            Case 19-01230-SMG       Doc 36        Filed 12/17/19   Page 16 of 18




continues to operate unimpeded during the holiday season which in turn will ensure

payments to, among others, the Debtor’s creditors, including Wells Fargo and the

Franchisor.

      48)      Nor will the issuance of the injunction impair Xtreme’s business

operations. In fact, it will have no effect on such operations as Debtor has made it

clear that it is not seeking to stop the lock-outs or change how they are conducted.

It only asks for notification so that it may properly prepare and that Xtreme not

communicate misleading statements to members of the general public who may wish

to visit the trampoline park during any lock-out event. There is also nothing to

prevent Xtreme from including Debtor in the lock-out event at previously agreed

upon prices.

                               NO PRIOR REQUEST

      49)      No prior relief for this form of injunctive relief has been made to this

or any other Court.

                                       NOTICE

      50)      Notice of the Emergency Motion has been provided to both Xtreme and

its affiliate MDG Powerline Holdings, LLC which is the Landlord of the facility

where the Debtor is located via ECF. In addition, Xtreme was previously notified

on December 11, 2019 as to the negative impact its December 6, 2019 private event




                                             16
             Case 19-01230-SMG     Doc 36        Filed 12/17/19   Page 17 of 18




had on the Debtor, and proposed a remedy. See Daly Decl. Exh. 7. The Debtor

never heard back from Xtreme with respect to its December 11th email.

                                  CONCLUSION

      WHEREFORE, for the reasons set forth herein and in the Declaration of Jens

Berding and exhibits annexed thereto, the Debtor respectfully requests:

(i) the entry of the Emergency Order, substantially in the form attached hereto as

Exhibit 1, pending the entry of an order following a hearing,

      (a) enjoining Xtreme from communicating that its facility is closed during a

      lock-out event without making it equally clear on its website, through the use

      of greeters and signage at the facility and in all uses of social media that the

      Debtor’s park is open,

       (b) directing that Xtreme provide the Debtor with immediate notice as to all

       scheduled private lock-out and/or semi-private events so that Debtor can

       properly notify its customer base that it is not affected by said lock-out event,

       and

       (c) granting such other and further relief as may be just and equitable in the

       circumstances; and

(ii) following a hearing on the Emergency Motion, the entry of a provisional order,

substantially in the form attached as Exhibit 2, continuing the relief granted in the




                                            17
           Case 19-01230-SMG    Doc 36        Filed 12/17/19   Page 18 of 18




Emergency Order so long as necessary to carry out the provisions of the

reorganization.

Respectfully submitted December 17, 2019

                  LAW OFFICE OF KATHLEEN A. DALY, P.A.

                        /s/ Kathleen A. Daly
                  By:   Kathleen A. Daly

                        515 N. Flagler Dr., Ste. P300
                        West Palm Beach, FL 33401
                        (561) 293-8514
                        kdaly@kadalylaw.com

                        Attorney for the Debtor




                                         18
